Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered June 30th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a system / server  (i.e., a machine) in claims 1-15, and a method (i.e., a process) in claims 16-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A system, comprising: 
a processor; and 
a memory device coupled with the memory and comprising instructions stored thereon that, when executed by the processor, cause the processor to: 
receive a first data stream from a first gaming device, wherein the first data stream comprises first data describing gameplay events occurring at the first gaming device; 
receive a second data stream from a second gaming device, wherein the second data stream comprises second data describing gameplay events occurring at the second gaming device; 
analyze the first data and the second data; 
identify a gaming feature to provide to the first gaming device based on the analysis of the first data and the second data; and 
provide a control signal to the first gaming device that causes the first gaming device to provide the identified gaming feature to a player of the first gaming device.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a memory and a first/second gaming devices it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a memory and a first/second gaming devices amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0035], [0041], [0057], [0098], [0109]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0035], [0041], [0057], [0098], [0109]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurovich et al (US 2012/0021814).

Claim 1: Gurovich teaches a system, comprising: 
a processor (-Analysis Unit- Gurovich Paragraph [0017]; Claim 13); and 
a memory device coupled with the memory and comprising instructions stored thereon that, when executed by the processor (-Analysis Unit- Gurovich Paragraph [0017]; Claim 13), cause the processor to: 
receive a first data stream from a first gaming device, wherein the first data stream comprises first data describing gameplay events occurring at the first gaming device (Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); 
receive a second data stream from a second gaming device, wherein the second data stream comprises second data describing gameplay events occurring at the second gaming device (Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); 
analyze the first data and the second data (Gurovich Figure 1; Elements 140, E, ; Paragraphs [0024], [0025]); 
identify a gaming feature to provide to the first gaming device based on the analysis of the first data and the second data (Gurovich Figure 1; Paragraphs [0025]-[0028]); and 
provide a control signal to the first gaming device that causes the first gaming device to provide the identified gaming feature to a player of the first gaming device (Gurovich Figure 1; Paragraphs [0025]-[0028]).
  
Claim 2: Gurovich teaches the system of claim 1, wherein the player of the first gaming device interacts with the first gaming device during a gaming session to produce the first data stream, wherein the analysis of the first data and the second data is performed while the player is interacting with the first gaming device, and wherein the identified gaming feature is provided to the player during the gaming session (-describing live or on-the-fly testing- Gurovich Abstract; Figure 1; Paragraphs [0015], [0024], [0025]).  

Claim 3: Gurovich teaches the system of claim 1, wherein the instructions further cause the processor to:
determine the first gaming device is not providing the identified gaming feature to the player prior to analyzing the first data and the second data (-Features are provided selectively based on machine group- Gurovich Abstract; Figure 1; Elements 110, 120, 130);
determine the second gaming device is providing the identified gaming feature to a second player prior to analyzing the first data and the second data (-Features are provided selectively based on machine group- Gurovich Abstract; Figure 1; Elements 110, 120, 130);

determine the second player and the first player have a behavior trait in common (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]); 
determine the second player is interacting with the second gaming device with a different behavior than the first player is interacting with the first gaming device (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]);  and 
determine the first player comprises a likely positive response to being provided with the identified gaming feature (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]).
  
Claim 4: Gurovich teaches the system of claim 3, wherein the instructions further cause the processor to: 
update a data model that describes player interactions with gaming devices over a period of time (-player history- Gurovich Paragraphs [0048], [0051]).  

Claim 5: Gurovich teaches the system of claim 3, wherein the identified gaming feature comprises a game not previously provided by the first gaming device prior to analyzing the first data and the second data (Gurovich Abstract; Figure 1; Paragraphs [0014]-[0015], [0044], [0054]).  

Claim 6: Gurovich teaches the system of claim 1, wherein the instructions further cause the processor to:
receive a third data stream from a third gaming device, wherein the third data stream comprises third data describing gameplay events occurring at the third gaming device (Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); and 
analyze the third data in combination with analyzing the first data and the second data (Gurovich Figure 1; Elements 140, E, ; Paragraphs [0024], [0025]).

Claim 7: Gurovich teaches the system of claim 6, wherein the instructions further cause the processor to:
determine, based on the analysis of the first data, the second data, and the third data, that a game update is required for each of the first gaming device, the second gaming device, and the third gaming device (Gurovich Figure 1; Paragraph [0026]); 
determine a hardware and software version associated with each of the first gaming device, the second gaming device, and the third gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
determine a first game update signal for the first gaming device that is based on the determined hardware and software version associated with the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]);
transmit the first game update signal to the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]);
determine a second game update signal for the second gaming device that is based on the determined hardware and software version associated with the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]);
transmit the second game update signal to the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]);
determine a third game update signal for the third gaming device that is based on the determined hardware and software version associated with the third gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]); and 
transmit the third game update signal to the third gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]).  

Claim 8: Gurovich teaches the system of claim 1, wherein the control signal comprises instructions for the first gaming device to render a visual presentation (Gurovich Paragraphs [0018], [0024]) and wherein the instructions further cause the processor to: 
determine a presentation capability of the first gaming device(-‘clone’ content that is substantially similar to ‘challenger’ content is provided where required by minor hardware variances- Gurovich Paragraph [0018]); and 35IGT Docket No. P002325-001SR Docket No. 10012-129 format the control signal based on the determined presentation capability of the first gaming device (-‘clone’ content that is substantially similar to ‘challenger’ content is provided where required by minor hardware variances- Gurovich Paragraphs [0018]).  

Claim 9: Gurovich teaches the system of claim 1, wherein the instructions further cause the processor to
provide the control signal to the second gaming device that causes the second gaming device to provide the identified gaming feature to a player of the second gaming device (Gurovich Figure 1; Paragraphs [0025]-[0028]).  

Claim 11: Gurovich teaches a server (Gurovich Figure 6; Elm 620), comprising: 
a network interface (Gurovich Figure 1, 6; Paragraph [0031]; Elm 614); 
a processor coupled with the network interface(-Analysis Unit- Gurovich Paragraph [0017]; Claim 13); and 
a memory device coupled with the processor and comprising instructions (-Analysis Unit- Gurovich Paragraph [0017]; Claim 13) that, when executed, cause the processor to: 
receive first data from a first gaming device describing gameplay events occurring at the first gaming device (Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); 
receive second data from a second gaming device describing gameplay events occurring at the second gaming device (Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]);  
analyze the first data and the second data (Gurovich Figure 1; Elements 140, E; Paragraphs [0024], [0025]); 
identify a feature to provide to the first gaming device and second gaming device based on the analysis of the first data and the second data (Gurovich Figure 1; Paragraphs [0025]-[0028]); and 
provide a control signal to the first gaming device and the second gaming device that delivers the feature to the first gaming device and the second gaming device (Gurovich Figure 1; Paragraphs [0025]-[0028]).  

Claim 12: Gurovich teaches the server of claim 11, wherein the instructions further cause the processor to: 
identify a behavioral pattern of players based on the analysis of the first data and the second data (Gurovich  Figure 5; Paragraphs [0032], [0032], [0039], [0043]); and 36IGT Docket No. P002325-001SR Docket No. 10012-129 
correlate the behavioral pattern to the feature based on referencing a data model that describes player interactions with gaming devices over a period of time (Gurovich  Figure 5; Paragraphs [0032], [0032], [0039], [0043]).  

Claim 13: Gurovich teaches the server of claim 11, wherein the instructions further cause the processor to: 
determine, based on the analysis of the first data and the second data that a game update is required for both the first gaming device and the second gaming device(Gurovich Figure 1; Paragraph [0026]); 
determine a hardware and software version associated with each of the first gaming device and the second gaming device(-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
determine a first game update signal for the first gaming device that is based on the determined hardware and software version associated with the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]); 
transmit the first game update signal to the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
determine a second game update signal for the second gaming device that is based on the determined hardware and software version associated with the second gaming device(-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]); and 
transmit the second game update signal to the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines-   Gurovich Paragraphs [0018], [0030]).  

Claim 14: Gurovich teaches the server of claim 11, wherein the instructions further cause the processor to: 
determine a presentation capability of the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
format a first version of the control signal based on the determined presentation capability of the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
determine a presentation capability of the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
format a second version of the control signal based on the determined presentation capability of the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); 
transmit the first version of the control signal to the first gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]); and 	
transmit the second version of the control signal to the second gaming device (-describing providing either ‘clone’/’challenger’ content as dictated by minor hardware variances between gaming machines- Gurovich Paragraphs [0018], [0030]).  

Claim 16: Gurovich teaches a method of managing a gaming system, the method comprising: 
receiving, at a processor, first data from a first gaming device describing gameplay events occurring at the first gaming device(Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); 
receiving, at the processor, second data from a second gaming device describing gameplay events occurring at the second gaming device(Gurovich Figure 1; Elements 114, 118, 122, 132, D; Paragraph [0024]); 
analyzing, with the processor, the first data and the second data(Gurovich Figure 1; Elements 140, E; Paragraphs [0024], [0025]);
identifying, with the processor, a feature to provide to the first gaming device based on the analysis of the first data and the second data(Gurovich Figure 1; Paragraphs [0025]-[0028]); and 
providing, by the processor, a control signal to the first gaming device that delivers the feature to the first gaming device (Gurovich Figure 1; Paragraphs [0025]-[0028]).  

Claim 17: Gurovich teaches the method of claim 16, wherein a player of the first gaming device interacts with the first gaming device during a gaming session to produce the first data, wherein the analysis of the first data and the second data is performed while the player is interacting with the first gaming device, and wherein the identified feature is provided to the first gaming device during the gaming session (-describing live or on-the-fly testing- Gurovich Abstract; Figure 1; Paragraphs [0015], [0024], [0025]).  

Claim 18: Gurovich teaches the method of claim 16, further comprising: 
determining, with the processor, the first gaming device is not providing the identified feature to the player prior to analyzing the first data and the second data (-Features are provided selectively based on machine group- Gurovich Abstract; Figure 1; Elements 110, 120, 130); 
determining, with the processor, the second gaming device is providing the identified feature to a second player prior to analyzing the first data and the second data (-Features are provided selectively based on machine group- Gurovich Abstract; Figure 1; Elements 110, 120, 130); 
determining, with the processor, the second player and the first player have a behavior trait in common (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]); 
determining, with the processor, the second player is interacting with the second gaming device with a different behavior than the first player is interacting with the first gaming device (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]); and 
determining, with the processor, the first player comprises a likely positive response to being provided with the identified feature (-Identifying player demographics and predicting player response based on previous demographic response to game features – Figure 5 Paragraphs [0032], [0036], [0039], [0072]).  

Claim 19: Gurovich teaches the method of claim 16, further comprising: 
updating, with the processor, a data model that describes player interactions with gaming devices over a period of time (-player history- Gurovich Paragraphs [0048], [0051]).  

Claim 20: Gurovich teaches the method of claim 16, further comprising: 
determining, with the processor, a presentation capability of the first gaming device(-‘clone’ content that is substantially similar to ‘challenger’ content is provided where required by minor hardware variances- Gurovich Paragraphs [0018]); and 
formatting, with the processor, the control signal based on the determined presentation capability of the first gaming device(-‘clone’ content that is substantially similar to ‘challenger’ content is provided where required by minor hardware variances- Gurovich Paragraphs [0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gurovich et al (US 2012/0021814) as applied to at least claims 1-9, 11-14, and 16-20  above, and further in view of Martin (US 5,618,232).
Claim 10: The combination of Gurovich & Martin teaches the system of claim 1, wherein the first gaming device comprises an electronic gaming machine located in a casino (Gurovich Figure 6; Elm 612), wherein the identified gaming feature comprises a feature that modifies a probability of the player winning a game of chance at the electronic gaming machine (-bonus game trigger- Gurovich Paragraph [0080]), and wherein the instructions further cause the processor to: 
determine a gambling regulation that is associated with a location of the casino (Martin Abstract; Figure 1; Elements 19, 22); and 
determine that the identified gaming feature complies with the gambling regulation prior to transmitting the control signal to the electronic gaming machine (Martin Abstract; Figure 1; Element 18). 
The prior art of Gurovich teaches the invention as presented above including the modification of content provided on game machines at one or more separate locations (Gurovich Figure 6).  While the prior art of Gurovich does not explicitly teach restricting the modification of game features so as to ensure that they comply with the local laws and regulations, Martin teaches that this feature was known at the time of invention in an analogous invention (Martin Abstract; Figure 1; Elements 18, 19, 22).  It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the instant application to have incorporated restriction on game features as taught by Martin in the prior art of Gurovich to provide the predictable and expected result of ensuring that the real time modification of game features would not place the casino operators and guests in legal jeopardy. 

Claim 15: The combination of Gurovich & Martin teaches the server of claim 11, wherein the first gaming device comprises a first electronic gaming machine located in a first casino, wherein the second gaming device comprises a second electronic gaming machine located in a second casino different from the first casino, wherein the identified feature modifies a probability of a player winning a game of chance, and wherein the instructions further cause the processor to: 
determine a first gambling regulation that is associated with a location of the first casino (Martin Abstract; Figure 1; Elements 19, 22); 
determine that the identified feature complies with the first gambling regulation prior to transmitting the control signal to the first electronic gaming machine(Martin Abstract; Figure 1; Element 18); 37IGT Docket No. P002325-001SR Docket No. 10012-129 
determine a second gambling regulation that is associated with a location of the second casino (Martin Abstract; Figure 1; Elements 19, 22); and 
determine that the identified feature complies with the second gambling regulation prior to transmitting the control signal to the second electronic gaming machine(Martin Abstract; Figure 1; Element 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715